 

Case 7:19-cr-00916-NSR Document 52 Filed 06/09/21 Pagé 10

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ms Gl Glace
Aenea ee ene ee xX CAT OR, ces ,
UNITED STATES OF AMERICA

| : CONSENT PRELIMINARY ORDER

-V.- : OF FORFEITURE AS TO SPECIFIC
:  PROPERTY/
YOSEF ZIEGLER, : MONEY JUDGMENT
Defendant. : $119 Cr. 916 (NSR)

we ee ee eee x

WHEREAS, on or about December 8, 2020 YOSEF ZIEGLER (the “Defendant”),
was charged in a four-count Superseding Information, $1 19 Cr, 916 (NSR) (the “Information”),
with bank robbery, in violation of Title 18, United States Code, Section 2113(a) and (d) (Counts
One through Four);

WHEREAS, the Information included a forfeiture allegation as to Counts One
through Four of the Information, seeking forfeiture to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any
and all property, real and personal, that constitutes or is derived from proceeds traceable to the
commission of the offenses charged in Counts One through Four of the Information, including but
not limited to a sum of money in United States currency representing the amount of proceeds
traceable to the commission of the offenses charged in Counts One through Four of the
Information, including the following specific property: the $63,450 in United States currency that
law enforcement seized from the Defendant’s residence on or about November 26, 2019;

WHEREAS, on or about December 8, 2020, the Defendant pled guilty to Counts
One through Four of the Information, pursuant to a plea agreement with the Government, wherein
the Defendant admitted the forfeiture allegation with respect to Counts One through Four of the

Information and agreed to forfeit to the United States, pursuant to Title 18, United States Code,

Cu ft & by. $e /

 
Case 7:19-cr-00916-NSR Document 52 Filed 06/09/21 Page 2 of 6

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c): (i) a sum of money equal
to $233,150 in United States currency, representing proceeds traceable to the commission of the
offenses charged in Counts One through Four of the Information, and (ii) all right, title and interest
of the Defendant in the following specific property: $63,450 in United States currency that law
enforcement seized from the Defendant’s residence located in Airmont, NY on or about November
26, 2019 (the “Specific Property”);

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $233,150 in United States currency representing the amount of proceeds traceable to
the commission of the offenses charged in Counts One through Four of the Information that the
Defendant personally obtained:

WHEREAS, the Defendant further consents to the forfeiture of all his right, title
and interest in the Specific Property which constitutes proceeds traceable to the commission of the
offenses charged in Counts One through Four of the Information;

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offenses charged in Counts One through Four of the
Information that the Defendant personally obtained cannot be located upon the exercise of due
diligence, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules
32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now
entitled, pending any assertion of third-party claims, to reduce the Specific Property to its
possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

 
Case 7:19-cr-00916-NSR Document 52 Filed 06/09/21 Page 3 of 6

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Courtney Heavey of counsel, and the Defendant, and his counsel, Susan Necheles, Esq.
and Gedalia Stern, Esq., that:

1. As a result of the offenses charged in Count One through Four of the
Information, to which the Defendant pled guilty, a money judgment in the amount of $233,150 in
United States currency (the “Money Judgment”), representing the amount of proceeds traceable to
the offenses charged in Counts One through Four of the Information that the Defendant personally
obtained, shall be entered against the Defendant.

2. As a result of the offenses charged in Counts One through Four of the
Information, to which the Defendant pled guilty, all of the Defendant’s right, title and interest in
the Specific Property is hereby forfeited to the United States for disposition in accordance with the
law, subject to the provisions of Title 21, United States Code, Section 853.

3, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the
Defendant, YOSEF ZIEGLER, and shall be deemed part of the sentence of the Defendant, and
shail be included in the judgment of conviction therewith,

4, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

 
Case 7:19-cr-00916-NSR Document 52 Filed 06/09/21 Page 4 of 6

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, the United States (or its designee) is hereby authorized to take
possession of the Specific Property and to hold such property in its secure custody and control.

7. Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)
of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the
United States is permitted to publish forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally
published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific
Property must file a Petition within sixty (60) days from the first day of publication of the Notice
on this official government internet web site, or no later than thirty-five (35) days from the mailing
of actual notice, whichever is earlier.

8. The published notice of forfeiture shall state that the petition (i) shall be for
a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)
shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and
extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances
of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

 
Case 7:19-cr-00916-NSR Document 52 Filed 06/09/21 Page 5 of 6

9, Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the
Government shall send notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests, this Court will enter a Final
Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the
Money Judgment.

11. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

12, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United
States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007,

 

 
Case 7:19-cr-00916-NSR Document 52 Filed 06/09/21 Page 6 of 6

15. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

py, Loving, Hes

COURTNEY HEAVEY
Assistant United States Attorney
300 Quarropas Street

White Plains, NY 10601

(914) 993-1927

 

YOSEF ZIEGLER
Gus
By: earl) Poafo~|
YOSEF ZIEGLER

SUSAN NECHELES, ESQ.
GEDALIA STERN, ESO.
Attorney for Defendant

10 East 40 Street, 48 Floor
New York, NY 10016

SO ORDERED:
“5

 

mt SON STEPREN ROMAN
ANE ATES DISTRICT JUDGE

12/7/20
DATE

9|7/20

DATE

_l9)7}40__
DATE

 

 

 

 
